DETAILED ACTION
This is responsive to the RCE filed 10 March 2022.
Claims 1-16 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant submits that Liu and Zhu fail to disclose or render obvious the
presently claimed combination of features recited in independent claim 1. For
example, Applicant submits that Liu and Zhu fail to describe at least the feature,
“wherein at least one of the at least one first layer or the at least one second layer is a
bi-directional layer.”
The Examiner respectfully disagrees. Liu explicitly discloses wherein at least one of the at least one first layer or the at least one second layer is a bi-directional layer (“The bidirectional RNN encoder reads the source word sequence forward and backward. The forward RNN reads the word sequence in its original order and generates a hidden state fhi at each time step. Similarly, the backward RNN reads the word sequence in its reverse order and generate a sequence of hidden states (bhT , ..., bh1)”, section 3.1, paragraph 2). 
Therefore, Applicant’s arguments have been fully considered and they are not persuasive.

Claim Objections
Claims 1-16 are objected to because of the following informalities: in lines 8 and 11 of claim 1, the values in the parenthesis are not legible. Further, the equations in claims 5 and 12 are not legible.  The remaining claims are objected to for reciting similar limitations or depending upon a claim which does.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ("Attention-based recurrent neural network models for joint intent detection and slot filling." arXiv preprint arXiv:1609.01454 (2016)).
Claim 1:

obtain first hidden representations (h11,  h12 … h13) through at least one first layer from among the plurality of RNN layers, set the first hidden representations as a first key and a value (“the forward state fhi and backward state bhi”, section 3.2, paragraph 2, see also “The bidirectional RNN encoder reads the source word sequence forward and backward. The forward RNN reads the word sequence in its original order and generates a hidden state fhi at each time step. Similarly, the backward RNN reads the word sequence in its reverse order and generate a sequence of hidden states (bhT , ..., bh1)”, section 3.1, paragraph 2); 
obtain second hidden representations (h21,  h22 … h23) through at least one second layer from among the plurality of RNN layers, set the second hidden representations as a second key (“the hidden state hi”, section 3.2, paragraph 2, see also Fig. 3), wherein the at least one second layer is positioned at an upper stage than the at least one first layer in the artificial neural network and the first hidden representations are used as an input of the at least one second laver (Fig. 3); and 
based at least on data on the first key, data on the second key, or data on the value, obtain an attention included in the attention mechanism (“the context vector ci is calculated as a weighted average of the RNN hidden states h = (h1, ..., hT )”, section 3.2, paragraph 2, see also “motivated by the use of attention mechanism in encoder-decoder models … when making slot label prediction, instead of only utilizing the aligned hidden state hi at each step, we would like to see whether the use of context vector ci gives us any additional supporting information” section 3.2 paragraph 1), wherein the first hidden representations comprise information on a short-term memory regarding a local information and the second hidden representations comprise information on a long-term memory regarding a global information (“the hidden state at each time step carries information of the whole sequence, but information may gradually lose along the forward and backward propagation. Thus, when making slot label prediction, instead of only utilizing the aligned hidden state hi at each step, we would like to see whether the use of context vector ci gives us any additional supporting information, especially those require longer term dependencies that is not being fully captured by the hidden state” section 3.2 paragraph 1), and 
wherein at least one of the at least one first layer or the at least one second layer is a bi-directional layer (“The bidirectional RNN encoder reads the source word sequence forward and backward. The forward RNN reads the word sequence in its original order and generates a hidden state fhi at each time step. Similarly, the backward RNN reads the word sequence in its reverse order and generate a sequence of hidden states (bhT , ..., bh1)”, section 3.1, paragraph 2). 
Liu does not explicitly disclose the system including an electronic device comprising: a memory configured to store information comprising the plurality of recurrent neural network (RNN) layers; and at least one processor connected with the memory, wherein the at least one processor is configured to execute the steps performed by the system.
In a similar RNN system, Zhu discloses the system including an electronic device comprising: a memory configured to store information; and at least one processor 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed to combine the references to yield the predictable result of Liu’s system including an electronic device comprising: a memory configured to store information comprising the plurality of recurrent neural network (RNN) layers; and at least one processor connected with the memory, wherein the at least one processor is configured to execute the steps performed by the system because such electronic devices are the standard mechanisms for performing the claimed tasks.
Claim 2:
Liu in view of Zhu discloses the electronic device of claim 1, wherein the at least one processor is configured to obtain the second hidden representations from the first hidden representations through the at least one second layer (Liu, “the hidden state hi at each step is a concatenation of the forward state fhi and backward state bhi”, section 3.2, paragraph 2). 
Claim 3:
Liu in view of Zhu discloses the electronic device of claim 2, wherein the at least one processor is configured to obtain, from the attention, data on a slot or data on an intent, through at least one third layer positioned at a higher stage than the at least one second layer from among the plurality of RNN layers (section 3.2, paragraph 3, see also Fig. 3). 
Claim 4:
the context vector ci is calculated as a weighted average of the RNN hidden states h = (h1, ..., hT )”, section 3.2, paragraph 2, please note the hidden states are based on the forward and backward states). 
	Claim 5:
Liu in view of Zhu discloses the electronic device of claim 1, wherein the at least one processor is configured to obtain the attention based on the claimed equation (Liu, section 3.1, paragraph 3, see also Zhu, [0037]). 
Claim 6:
Liu in view of Zhu discloses the electronic device of claim 5, wherein the at least one processor is configured to: obtain data on a third key in which positional encoding is applied to the first hidden representations; obtain data on a fourth key in which the positional encoding is applied to the second hidden representations; and obtain the attention based at least on the third key and the fourth key (Liu, “the context vector ci is calculated as a weighted average of the RNN hidden states h = (h1, ..., hT )”, section 3.2, paragraph 2, please note the hidden states are based on the forward and backward states and that bidirectional RNN reads on positional encoding). 
	Claims 8-13:

Claim 15:
Liu in view of Zhu discloses an operation method of an electronic device (Zhu, [0015] and [0016]) the method comprising the steps performed by the electronic device as shown in claim 1 as shown above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ("Attention-based recurrent neural network models for joint intent detection and slot filling." arXiv preprint arXiv:1609.01454 (2016)) in view of Zhu et al. (US PGPub 2019/0156220) and Liu et al. ("Joint online spoken language understanding and language modeling with recurrent neural networks." arXiv preprint arXiv:1609.01462 (2016).) referred as Liu II hereinafter.
Liu in view of Zhu discloses the electronic device of claim 1 wherein training a slot filling model regarding the RNN and training an intent detection model regarding the RNN share at least one of at least one layer of the plurality of RNN layers, the first hidden representations, or the second hidden representations (“For joint modeling of intent detection and slot filling, we add an additional decoder for intent detection (or intent classification) task that shares the same encoder with slot filling decoder. During model training, costs from both decoders are back-propagated to the encoder”, section 3.1, paragraph 4, note the encoder includes the first layers of the RNN, see section 2.2 paragraph 1).

In a similar RNN model, Liu II discloses the RNN model jointly performing intent detection, slot filling and language modeling (“we describe a recurrent neural network (RNN) model that jointly performs intent detection, slot filling, and language modeling”, Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of also training a language model regarding Liu’s RNN which shares at least one of at least one layer of the plurality of RNN layers, the first hidden representations, or the second hidden representations because the joint model including the language model outperforms independent task training models (see Liu II, Abstract).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose wherein a cost for the claimed RNN is obtained based at least on multiplication of data indicating a cost regarding the claimed language model by a weight-decay term.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657